Citation Nr: 1641580	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  08-27 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for ingrown toenails, right toes with surgery.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

(The issues of entitlement to service connection for a back disability, and entitlement to service connection for a peptic ulcer disability, claimed as secondary to non-steroidal anti-inflammatory drugs, will be the subject of a separate Board decision.)



ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from July 1967 to July 1971.  He also served as a member of the Oklahoma Air National Guard for periods from October 1972 to March 1993.  During that time he had verified periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA). 

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2007 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran requested a hearing at the RO before a Decision Review Officer in his June 2009 notice of disagreement.  However, he subsequently informed VA in a March 2010 telephone contact that he wished to cancel this hearing request and have his appeal continue to the Board.  38 C.F.R. § 20.704 (e).

The Board remanded the claim in October 2012.  Regarding the increased rating issue, the Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Although the October 2012 Board decision previously listed the issue of entitlement to a compensable rating for ingrown toenails, right toes with surgery, prior to May 16, 2007, the Board notes that this issue is not on appeal.  The service-connected ingrown toenail condition has been rated as non-compensable since July 1971.  The Veteran filed a new claim for increase on May 16, 2007, and the October 2007 rating decision granted a 20 percent evaluation effective May 16, 2007.  There was no claim for increase prior to May 16, 2007, nor is there any effective date issue currently on appeal.  Thus, the only issue on appeal regarding the toenails is entitlement to a rating higher than 20 percent, as listed above.  

The issues of entitlement to service connection for left and right knee conditions, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's ingrown toenails are manifested by pain and activity limitation, but not severe residuals of a left foot injury.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent, for ingrown toenails, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5284 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

In claims for increased rating, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued preadjudicatory notice letters dated in May, August, and September 2007 to the Veteran which met the VCAA notice requirements.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA medical treatment evidence, and lay statements from the Veteran.  

The Veteran underwent VA examinations in October 2007 and January 2015 to assess his ingrown toenail condition.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations and opinions are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.



Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Increased Rating for Ingrown Toenails

The Veteran contends that his service-connected ingrown toenail condition warrants a higher rating.  

The Veteran's right ingrown toenail disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5284.  When a Veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  The diagnostic code is "built-up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  Then, the disease is rated by analogy under a diagnostic code for a closely related disease that affects the same anatomical functions and has closely analogous symptomatology.  In this case, the Veteran's right ingrown toenail disability has been evaluated according to the analogous condition.  Diagnostic Code 5284 is for foot injuries, and provides for a 10 percent rating when there is a moderate foot injury, a 20 percent rating when there is a moderately severe foot injury, and a 30 percent rating when there is a severe foot injury. 

Ingrown toenails can be rated under 38 C.F.R. § 4.118, Code 7819, which pertains to benign skin neoplasms.  Code 7819 provides that benign skin neoplasms should either be evaluated based on disfigurement of the head, face, or neck under Code 7800; as scars under Codes 7801 to 7805; or based on impairment of function.  See 38 C.F.R. § 4.118, Code 7819.  

The Veteran was afforded a VA examination regarding his ingrown toenails in October 2007.  The examiner noted that there was no history of foot related neoplasm.  The condition was manifested by bilateral foot pain, heat, redness, stiffness, fatigability, weakness, and lack of endurance, and right foot swelling.  He has flare-ups one to three times per month, lasting one to two days each. He is unable to stand for more than a few minutes and unable to walk more than a few yards.  He uses a cane, walker, and wheelchair, and wears corrective shoes and inserts.  Upon physical examination, he had absence of half of the left great toe nail and the remaining nail with severe fungal infection.  There was no objective evidence of painful motion, swelling, instability, weakness, abnormal weight bearing, hammertoes, hallux valgus or rigidus, skin or vascular foot abnormality, pes cavus (clawfoot), malunion or nonunion of the tarsal or metatarsal, flatfoot, muscle atrophy of the foot, or other foot deformity.  There was left foot tenderness.  He had 30 degrees valgus angulation of the left great toe with a bunion.  He had 10 degrees valgus angulation with a bunion on the right great toe.  The examiner remarked that the Veteran cannot work due to his service-connected foot condition and his lumbar spine condition.  The examination report did not provide the pertinent information necessary to adequately rate the Veteran's ingrown toenails under Code 7819; therefore, the October 2012 Board remand directed that he must be provided a new VA examination.

A February 2009 VA podiatry consultation noted pedal pulses were 2/4 and skin was pink color and no open lesions or signs of infection were noted.  Thick and long nails were noted and there was hair over the digits and dorsum of feet and leg.  No skin pigmentation on the lower third of the legs.  Protective skin sensation was intact.  No callouses were noted.  Thick skin and supple skin was described.  There was a cavus type foot with mild tenderness on the first and fifth metatarsal upon direct palpation and range of motion.  The assessment was mild onychomycosis and capsulitis 1st and 5th bilaterally, resolving.  Aseptic toe nail debridement was performed.

A September 2010 VA treatment note described his foot fungus condition as "severe."  A November 2010 VA treatment records noted the Veteran was seen for complaints of very painful elongated toenails bilateral and a bunionette of the right foot.  On examination sensation was intact.  One noted thickened, elongated, dystrophic toenails of the bilateral feet and a bunionette deformity of the right foot.  There was no edema, erythema, or maceration seen during that visit.  The assessment was onychogryphosis bilateral feet, onychomycosis left hallux and tailor's bunion of the right foot.  

A July 2012 VA podiatry consultation noted the Veteran was seen requesting orthopedic shoes.  Pedal pulses were 2/4 and skin was pink color and no open lesions or signs of infection were noted.  Thick and long nails were noted and there was hair over the digits and dorsum of feet and leg.  No skin pigmentation on the lower third of the legs.  Protective skin sensation was intact.  No callouses were noted.  Thick skin and supple skin was described.  There was a cavus type foot.  The assessment was mild onychomycosis.  Aseptic toe nail debridement was performed.

A new examination was provided in January 2015.  The examiner remarked that the "actual condition is moderate/severe in severity; has a mild effect in range of motion and ambulation; patient oozing purulent material from both nails (great toes); ingrowns are deep in nature; nails are deformed."  He has bilateral pain in his great toes.  He has flare-ups upon ambulation for more than 20 minutes.  There was no objective evidence of marked deformity of one or both feet, no marked pronation, no evidence of the weight-bearing line over or medial to the great toe, no inward bowing of the Achilles tendon, no inward displacement or severe spasm of the Achilles tendon, no Morton's neuroma or metatarsalgia, no hammertoe, no hallus valgus, no hallux rigidus, and no pes cavus.  The foot condition does not chronically compromise weight bearing, but does require customized shoes.  There was pain on examination causing functional loss. 

Based on the above, the Board finds that the weight of the evidence, lay and medical, supports a 20 percent rating for the ingrown toenail disability, but a 30 percent rating is not warranted.  The weight of the evidence shows that the Veteran has painful flare-ups that impair standing and walking.  The January 2015 VA examination noted that the foot condition caused no worse than moderate/severe interference with daily activities.  The Board finds that the weight of the lay and medical evidence shows that the Veteran's disability more nearly approximates moderately severe residuals of foot injury.  The Board finds that the weight of the lay and medical evidence does not demonstrate severe residuals that would warrant a 30 percent rating.  To that end, there was no evidence of marked deformity of the feet or any other foot condition.  The Board carefully considered the September 2010 VA treatment note that indicated the condition was severe; however, this note was describing the toenails alone and was not discussing the entire foot.  Furthermore, the note did not provide thorough findings for the Board to evaluate the effect of the condition or provide a rationale for the Board to understand how the condition was severe.  In contrast, the VA examiner, reviewed the record, performed a thorough examination and provided findings which explain how the examiner felt the condition was moderately-severe, such as indicating the condition impaired standing and walking.  The Board finds this examination to be the most probative evidence of record.  Thus the Board finds that the weight of the lay and medical evidence does not demonstrate that the Veteran's ingrown toenail disability warrants a 30 percent evaluation for any period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Veteran is competent to report his observable foot symptoms, such as pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the nature and severity of such conditions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In considering the applicability of other Diagnostic Codes, the Board finds that Diagnostic Code 5284 specifically contemplates the nature of the Veteran's service-connected foot disability.  The January 2015 examiner noted that the Veteran has no other pertinent physical finding, complications, conditions, signs, or symptoms related to the foot condition, including no deformities or scars that would warrant a higher rating by analogy under Diagnostic Code 7819 or 7801.  38 C.F.R. § 4.118, Diagnostic Codes 7819, 7801.  Nor is it shown that the condition is manifested by five or more painful or unstable scars, as would be required for a 30 percent rating under Diagnostic Code 7805.  Although toenail fungus was noted, a higher, 30 percent rating is not warranted under Diagnostic Code 7806, as there is no evidence of 20 percent or more of body affected, or use of any systemic therapy or other immunosuppressive drugs for at least six week during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Therefore, the Board finds that a 20 percent disability rating is warranted for the Veteran's service-connected ingrown toenail disability for the entire rating period.  Assignment of staged ratings has been considered, but found not to be applicable in this case.  

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's disabilities is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating in this case is adequate.  His Veteran's complaints of pain, activity limitation, and deformity are contemplated in the criteria for evaluating his disability.  The applicable diagnostic criteria consider such symptoms, and as discussed above, the Board has found that the weight of the evidence does not demonstrate that the Veteran's foot disability meets or more closely approximates the next higher rating under any of the applicable diagnostic codes for the period on appeal.  Additionally, there is no indication that the collective impact or combined effect of multiple service-connected disabilities presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disabilities.  See 38 C.F.R. § 4.71a (2015).  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER


Entitlement to a rating in excess of 20 percent for ingrown toenails, right toes with surgery is denied.


REMAND

The Board finds that the claims must be remanded again to obtain adequate examinations that comply with the directives of the October 2012 remand.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, where VA provides the Veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).

In a statement dated in January 2009, the Veteran said that in late 1969 he was riding on a helicopter as a door gunner on a mission to pick up a Lieutenant Colonel.  He said that about 30 miles outside of DaNang the helicopter took incoming fire and had to land hard which affected his knees.  He said he went to the hospital for his knees and was put on bed rest.  He also reported that his knees had gotten worse as the years have gone by.  Evidence from the Defense Personnel Records Information Retrieval System in September 2009 supports the Veteran's contention that he was involved in an aircraft crash in December 1969. 

Pursuant to the October 2012 Board remand, the Veteran was provided a VA examination to assist in determining whether his bilateral knee condition is related to service.  The January 2015 VA examiner did not consider the affirmative evidence of record showing that the Veteran injured his knees and back in a helicopter crash during service, and that he sought treatment for knee problems shortly after service separation.   The cursory opinion merely stated that there is no evidence of a knee condition in service.  No rationale was provided, and none of the relevant evidence cited in the October 2012 Board remand was discussed.  As the examination is not adequate, a new examination must be provided.

Concerning the claim for TDIU, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (b).  Rating boards are to refer to the Director of the Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).  As noted above, he has been assessed by VA examiners as being unable to work due, at least in part, to his service-connected foot condition.  He is currently service-connected for posttraumatic stress disorder, rated as 30 percent disabling; ingrown toenails, rated as 20 percent disabling; bilateral tinnitus, rated as 10 percent disabling; appendectomy scar, rated as noncompensable; and bilateral hearing loss, rated as noncompensable.  The combined disability evaluation is 50 percent.  Thus, the record reflects the Veteran did not meet the schedular criteria of 38 C.F.R. § 4.16 (a) for the entire period on appeal.

As noted above, the claims for service connection for the knee conditions are being remanded and the outcome of those claims could impact the above ratings.  As such the claim for TDIU is intertwined with the other claims and must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Furthermore, in the event the ratings remain as outlined above, review of the record reflects the AOJ has never considered the claim on an extraschedular basis.  Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16 (a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16 (b) and may only refer the claim to the Director of Compensation for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, this claim must be remanded for such referral for any period during which the Veteran does not meet the schedular criteria.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded an appropriate VA examination to determine the etiology of his right and left knee disabilities.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  

The examiner should address whether it is at least as likely as not (i.e., probability of 50 percent or higher) that the Veteran's right and/or left knee disabilities had its/their onset in service, or is/are the result of disease or injury incurred or aggravated during service-to include his active duty service from 1967 to 1971, or during periods of ACDUTRA (roughly two week periods annually) in the National Guard from October 1972 to March 1993. 

The examiner should also include an opinion regarding the likelihood that any such right and/or left knee disability are the result of injury incurred or aggravated during periods of INACDUTRA in National Guard service from October 1972 to March 1993.  Also, if other causes are more likely, those should be noted.  

The examiner is instructed to assume, for purposes of the examination, that the Veteran injured his knees during a helicopter crash in 1969.  

The examiner is asked to specifically discuss the August 1971 VA examination showing complaints of knee pain; a March 1985 enlistment examination report for the Air National Guard showing a history of a sprained left knee in 1969 while in Vietnam; a March 1985 Report of Medical History showing a history of "trick" or lock knee; an August 1985 Consultation Sheet showing that he reported bilateral chronic knee pain for 10 years with frequent giving way and falling, with an assessment of degenerative joint disease; an August 1985 treatment record showing that the Veteran complained of right knee pain and reported that he jarred both knees in 1969 when he rode a helicopter down; a June 2002 statement from J.R.B. stating that the Veteran injured his knee and ankle at a grenade launcher while attending a Combat Arms Specialist Course in late August 1985, and any other evidence deemed relevant.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

2.  For any period during which the Veteran does not meet the schedular criteria, the Veteran's claim should be reviewed and forwarded to the Director of VA's Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis in accordance with 38 C.F.R. § 4.16 (b).

3.  Thereafter, the remanded claims should be readjudicated.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


